                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 JAMES K SCHENKE,

                       Plaintiff,

                       v.                                         NO. 4:18 CV 79

 THOMAS LEHMAN,
 JODI ROHLER,
 BARRY RICHARD,
 BOB GOLDSMITH,
 TERRY RULEY,
 SCOTT HODSON,
 MATTHEW COUCH,

                      Defendants.

                                    OPINION and ORDER

       James K. Schenke, a pro se plaintiff, filed a complaint and an in forma pauperis

(“IFP”) petition. The IFP statute, 28 U.S.C. § 1915, allows an indigent plaintiff to commence

a civil action without prepaying the administrative costs of the action. See 28 U.S.C. §

1915(a)(1); see also Denton v. Hernandez, 504 U.S. 25, 27 (1992). When presented with an IFP

application, the district court makes two determinations: (1) whether the suit has sufficient

merit; and (2) whether the plaintiff’s poverty level justifies IFP status. See 28 U.S.C. §

1915(e)(2); Denton, 504 U.S. at 27. If a court finds that the suit lacks sufficient merit or that an

inadequate showing of poverty exists, the court must deny the IFP petition. See Smith-Bey,

841 F.2d at 757.

       Furthermore, a court must dismiss a case at any time if it determines that the suit is

frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915(e)(2)(B). To determine whether the suit states a claim under 28 U.S.C. §
1915(e)(2)(B)(ii), a court applies the same standard as it would to a motion to dismiss filed

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611 (7th

Cir. 2000). In deciding a motion to dismiss under Rule 12(b)(6), a court must accept all well-

pleaded factual allegations as true and view them in the light most favorable to the plaintiff.

Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). To survive dismissal, a

“complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted). However, “[a] document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (internal quotation marks and citation omitted).

       In this case, Schenke satisfies the financial prong of the analysis, but the complaint

falls short of what is required to state a claim. He complains that the defendants falsely

arrested him for domestic battery in his home on October 28, 2016. The Fourth Amendment

protects individuals from unreasonable seizures. However, “[i]t is well settled that the

actual existence of probable cause to arrest precludes a § 1983 suit for false arrest.” Morfin v.

City of E. Chicago, 349 F.3d 989, 997 (7th Cir. 2003). “Police officers have probable cause to

arrest an individual when the facts and circumstances within their knowledge and of which

they have reasonably trustworthy information are sufficient to warrant a prudent person in

believing that the suspect had committed an offense.” Mustafa v. City of Chicago, 442 F.3d

544, 547 (7th Cir. 2006). In the complaint, Schenke admits that his wife reported to police

that he had battered her and their children in the family home on October 28, 2016. (DE # 1

at 11.) The attached police report confirms this fact and goes on to provide more detail as to


                                                 2
what led to Schenke’s arrest. (Id. at 19-21.) Because this information was sufficient to

establish probable cause to arrest Schenke, he has not stated a plausible false arrest claim.

Accordingly, the court will deny the request for leave to proceed in forma pauperis and

dismiss the complaint.

       As explained, this complaint does not state a constitutional claim against any

defendant. Though it does not appear that Schenke could state a claim even if he filed an

amended complaint, he will nevertheless be permitted to do so. See Luevano, 722 F.3d 1014.

Along with any amended complaint, Schenke must also file a new Motion to Proceed In

Forma Pauperis or pay the filing fee.

       For these reasons, the court:

       (1) DENIES the Motion to Proceed in Forma Pauperis (DE # 2);

       (2) DISMISSES the complaint (DE # 1);

       (3) GRANTS Schenke until December 17, 2018, to submit an amended complaint,

accompanied by a new Motion to Proceed In Forma Pauperis or the filing fee; and

       (4) CAUTIONS Schenke that if he does not do so by that deadline, this case will be

dismissed without further notice.

                                            SO ORDERED.

       Date: November 20, 2018
                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT




                                               3
